Title: From James Madison to James Monroe, 21 October 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State October 21. 1807

I inclose for your information copies of the letters which have passed on several subjects between Mr Erskine and the Department of State; and which it may be useful for you to possess.  The proceedings at Halifax with respect to one of the men taken from the Chesapeake, and whose restoration was included in the demand of reparation for that outrage, are calculated to inspire great distrust of the temper and intentions of the British Government towards this Country.  Is it conceivable that at so late a day Berkley could be unapprized of the light in which his original offence was viewed by his superiors, or that if apprized of their displeasure at it, he would brave the consequences of an additional temerity of so irreparable a character.  Before the receipt of this communication you will probably have been enabled to interpret the phenomenon, and this communication suggests the light in which it is to be presented to the British Government.  If the responsibility rests on Berkley or any other officer, and that Government means to give the satisfaction due to the honor of the United States, there can be no pretext for refusing to make the severest example of the offender or offenders.  Among the papers accompanying this will be found British evidence that the seaman sentenced to death was not a deserter from a British ship of war as alleged on his trial, but from a merchantman only.  You will find also that, according to information received here thro’ the Collector of Baltimore the Court martial at Halifax, disregarding still further every restraint of law, of decency and of common prudence, proceeded to the trial of the three other men taken from the Chesapeake, without even pretending that they were British subjects, that a partial execution of the sentence on one of them was fatal to his life, and that the two others were forced into the service of a British ship of War, by making that the alternative of the doom to which they were sentenced.  Should this information be confirmed, and it has not yet been impaired by any circumstance whatever, the measure of atrocity will be filled up, and every motive supplied for requiring on our part and for affording on that of Great Britain the full measure of punishments due to it.
The last letter received from Mr. Erskine respecting the detention of a letter to him from Vice Admiral Berkley will not be answered, unless the subject should be resumed after receiving mine which had not reached him at the date of his.  If a further answer should be required, it may be necessary to remind him that if the ground for a prosecution were as legal as he supposes, the measure however it might be dictated by the respect which the United States owe to themselves, could not be demanded of right by a Government which has left unpunished the repeated violations committed by its officers on the most solemn dispatches of the United States.  Instances of these have from time to time been transmitted to you.  In that of the letter from the President to the King of Holland, with the great seal externally impressed, the offence was of the most flagrant kind, and rendered the more conspicuous by its publication in the British Newspapers.  This circumstance, whilst it necessarily brought the aggravated insult to the notice of the Government might the rather have been expected to be followed by the punishment of the guilty officer, as this course alone could guard the Government itself, to which the copy of the President’s letter must be presumed to have been sent by the officer who violated it, against appearances and conjectures of the most unfavorable sort.  I have the honor to be &c

James Madison

